   Case 4:19-cv-00315-RSB-CLR Document 25 Filed 03/29/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 CARLA SMITH,

                Plaintiff,                                 CIVIL ACTION NO. 4:19-cv-00315

        v.

 ACTION REVENUE RECOVERY, LLC,

                Defendant.


                                           ORDER

       This action arises out of Defendant Action Revenue Recovery, LLC’s alleged violation of

the Fair Debt Collection Practices Act, which Plaintiff Carla Smith asserts entitles her to damages.

(Doc. 1.) Specifically, Plaintiff alleges that Action Revenue Recovery, LLC (“Action Revenue”)

refused or failed to report to Trans Union, a credit reporting agency, that Plaintiff was disputing

an alleged debt she owed so that Trans Union could flag Defendant’s trade line on her credit report

as “disputed.” (Id. at pp. 2–3.) Presently before the Court is Action Revenue’s Motion for

Summary Judgment through which Action Revenue argues that it did not report any false

information regarding Plaintiff to any credit reporting agency. (Doc. 20; see generally doc. 20-2.)

For the following reasons, the Court GRANTS Action Revenue’s Motion for Summary Judgment.

(Doc. 20.)
    Case 4:19-cv-00315-RSB-CLR Document 25 Filed 03/29/21 Page 2 of 6




                                             BACKGROUND

        The following facts are undisputed. 1 Plaintiff alleges that she discovered in June 2019 that

Action Revenue had reported to Trans Union that she owed a debt to Saint Francis Medical Center.

(Doc. 1, p. 2.) She then sent a letter to Action Revenue on August 27, 2019, informing it that she

disputed the alleged debt. (Id. at p. 2; doc. 20-1, p. 2.) She alleges that she checked her Trans

Union credit report on October 29, 2019, and concluded that Action Revenue had not informed

Trans Union that she disputed the alleged debt. (Doc. 1, p. 3; doc. 20-1, p. 2.) On November 22,

2019, Plaintiff filed this action against Action Revenue. (Doc. 1, p. 1.) According to Plaintiff’s

Complaint, Action Revenue violated the Fair Debt Collection Practices Act (“FDCPA”) by failing

to report to Trans Union that Plaintiff disputed the alleged debt. (Id. at p. 4.)

        This case proceeded to discovery and Action Revenue served written discovery requests

on Plaintiff. (Doc. 20-1, p. 3.) This written discovery included requests for admission. (Doc. 18-

1, pp. 17–22.) One of these requests asked Plaintiff to “ADMIT that [she] did not dispute the


1
  Southern District of Georgia Local Rule 56.1 provides that a party moving for summary judgment must
include “a separate, short, and concise statement of the material facts as to which it is contended there exists
no genuine dispute,” and this statement of material facts “will be deemed to be admitted unless controverted
by a statement served by the opposing party.” Action Revenue included a “Statement of Uncontested
Material Facts in Support of its Motion for Summary Judgment” alongside its Motion for Summary
Judgment. (Doc. 20-1.) Plaintiff’s Response states that “[u]ndersigned counsel is unable to dispute this
statement of facts, as Plaintiff cannot be contacted, with all attempts being returned as undeliverable.” (Doc.
23, p. 4.) Accordingly, the Court considers all the facts in Action Revenue’s Statement of Material Facts
that are supported by record evidence to be admitted for purposes of this Motion for Summary Judgment.
Although the Court is nevertheless required to make an independent review of the record before deciding
Defendant’s Motion for Summary Judgment, see U.S. v. Delbridge, No. 1:06–cv–110, 2008 WL 1869867,
at *3 (M.D. Ga. Feb. 22, 2008) (WLS) (concluding that Eleventh Circuit precedent does not allow a district
court to grant a summary judgment based on default), “[t]here is no burden upon the district court to distill
every potential argument that could be made based upon the materials before it on summary judgment.”
Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995); see also U.S. v. $688,670.42
Seized from Regions Bank Account No. XXXXXX5028, 449 F. App’x 871, 873 (11th Cir. 2011) (“[T]he
movant still bears the burden to show that there is no genuine issue as to any material fact, and the motion
must be supported by the evidence submitted.”) (citation omitted).




                                                       2
    Case 4:19-cv-00315-RSB-CLR Document 25 Filed 03/29/21 Page 3 of 6




account that forms the basis of this litigation directly to [Action Revenue].” (Id. at p. 17.) In

addition, Action Revenue requested that Plaintiff “ADMIT that [Action Revenue] did not report

any inaccurate information regarding Plaintiff to any credit reporting agency.” (Id. at p. 21.) The

discovery period ended on July 16, 2020, and Plaintiff did not respond to Plaintiff’s Requests for

Admissions or ask for an extension of time. 2 (Doc. 20-1, p. 3.)

       Action Recovery filed its Motion for Summary Judgment on July 21, 2020. (Doc. 20.) In

a Response filed with the Court, Plaintiff’s counsel stated that “Plaintiff [has] completely cut off

all contact with undersigned counsel,” and that he could not “effectively respond” to Action

Recovery’s Motion for Summary Judgment without talking with his client. 3 (Doc. 23, p. 4.) No

extension of time to respond or to supplement the Response was requested, however.

                                    STANDARD OF REVIEW

       Summary judgment “shall” be granted if “the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the governing

law.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir. 2011) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is “genuine” if the

“evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

       The moving party bears the burden of establishing that there is no genuine dispute as to

any material fact and that it is entitled to judgment as a matter of law. See Williamson Oil Co. v.



2
 Counsel for Defendant executed and filed an affidavit providing sworn testimony that he served Action
Revenue’s written discovery requests, including the Requests for Admission, on Plaintiff’s counsel on
March 17, 2020, and that he had never received any responses to those requests. (Doc. 18, pp. 2–3.)
3
  Prior to Defendant’s filing of the Motion for Summary Judgment, Plaintiff’s counsel filed a Motion to
Withdraw as Counsel. (Doc. 16.) The Court granted the Motion to Withdraw after Plaintiff’s counsel
responded to the Motion for Summary Judgment. (See doc. 24.)


                                                  3
   Case 4:19-cv-00315-RSB-CLR Document 25 Filed 03/29/21 Page 4 of 6




Philip Morris USA, 346 F.3d 1287, 1298 (11th Cir. 2003). Specifically, the moving party must

identify the portions of the record which establish that there are no “genuine dispute[s] as to any

material fact and the movant is entitled to judgment as a matter of law.” Moton v. Cowart, 631

F.3d 1337, 1341 (11th Cir. 2011). When the nonmoving party would have the burden of proof at

trial, the moving party may discharge his burden by showing that the record lacks evidence to

support the nonmoving party’s case or that the nonmoving party would be unable to prove his case

at trial. See id. (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)). If the moving party

discharges this burden, the burden shifts to the nonmovant to go beyond the pleadings and present

affirmative evidence to show that a genuine issue of fact does exist. Anderson, 477 U.S. at 257.

       In determining whether a summary judgment motion should be granted, a court must view

the record and all reasonable inferences that can be drawn from the record in a light most favorable

to the nonmoving party. Peek-A-Boo Lounge of Bradenton, Inc. v. Manatee Cty., 630 F.3d 1346,

1353 (11th Cir. 2011) (citing Rodriguez v. Sec’y for Dep’t of Corr., 508 F.3d 611, 616 (11th Cir.

2007)). However, “facts must be viewed in the light most favorable to the non-moving party only

if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007). “[T]he

mere existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Id. (citation and emphasis omitted).

                                              DISCUSSION

       Action Recovery argues that summary judgment is appropriate because it is undisputed

that Action Recovery did not communicate inaccurate information to Trans Union in violation of

the FDCPA. (Doc. 20-2, pp. 1–2.)       In support of this argument, Action Recovery asserts that




                                                 4
   Case 4:19-cv-00315-RSB-CLR Document 25 Filed 03/29/21 Page 5 of 6




Plaintiff admitted all of the assertions in Action Recovery’s requests for admission by failing to

respond to them. (Id. at pp. 3–6.)

       Under the Federal Rules of Civil Procedure, “[a] party may serve on any other party a

written request to admit, for purposes of the pending action only, the truth of any matters within

the scope of Rule 26(b)(1) relating to facts, the application of law to fact, or opinions about either.”

Fed. R. Civ. P. 36(a)(1)(A). In addition, the rule “expressly provides that requests for admissions

are automatically deemed admitted if not answered within 30 days, and that the matters therein are

‘conclusively established’ unless the court on motion permits withdrawal or amendment of the

admissions.” U.S. v. 2204 Barbara Lane, 960 F.2d 126, 129 (11th Cir. 1992) (quoting Rainbolt v.

Johnson, 669 F.2d 767, 768 (D.C. Cir. 1981)). Because Plaintiff did not respond to Action

Recovery’s requests for admission (and did not move to withdraw or amend the resulting

admissions), those admissions are conclusively established for purposes of this Motion for

Summary Judgment.

       Plaintiff alleges that Action Revenue violated the FDCPA, specifically provision 15 U.S.C.

§1692e(8), by failing to inform Trans Union that Plaintiff disputed the debt when Action Revenue

made its report to Trans Union and then by failing to correct the information. (Doc. 1, p. 4.)

Pursuant to 15 U.S.C. § 1692e(8), “communicating or threatening to communicate to any person

credit information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed” constitutes a violation of the FDCPA. 15 U.S.C. §

1692e(8); see also Rusk v. Specialized Loan Servicing, LLC, No. CV418-211, 2020 WL 2772771,

at *9 (S.D. Ga. May 28, 2020). However, because Plaintiff did not respond to Action Revenue’s

requests for admission, Plaintiff has admitted, and it is established, that she “did not dispute the




                                                   5
    Case 4:19-cv-00315-RSB-CLR Document 25 Filed 03/29/21 Page 6 of 6




account that forms the basis of this litigation directly to [Action Revenue].” 4 (Doc. 18-1, p. 17.)

It is also established “that [Action Revenue] did not report any inaccurate information regarding

Plaintiff to any credit reporting agency.” (Id. at p. 21.) Thus, because it is uncontroverted that

Plaintiff did not dispute the debt and that Action Revenue did not report any inaccurate information

to Trans Union, Plaintiff has failed to create a dispute of material fact as to whether Action

Revenue is liable under the FDCPA. Accordingly, the Court GRANTS Action Revenue’s Motion

for Summary Judgment. (Doc. 20.)

                                           CONCLUSION

        Based on the foregoing, the Court GRANTS Defendant Action Revenue Recovery LLC’s

Motion for Summary Judgment. (Doc. 20.) The Court DIRECTS the Clerk of Court to enter the

appropriate judgment of dismissal and to CLOSE this case.

        SO ORDERED, this 29th day of March, 2021.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




4
  In further support of its Motion for Summary Judgment, Action Revenue submitted the affidavit of Drew
Kennedy, Action Revenue’s Chief Executive Officer and a custodian of Action Revenue’s business records,
who testifies therein that, when a consumer submits a written dispute to Action Revenue, the dispute is
noted to the specific account in Action Revenue’s records system (and the existence of the dispute is
communicated to the relevant credit reporting agencies). (Doc. 19, pp. 1–3.) A copy of Action Revenue’s
system notes concerning Plaintiff’s account is attached as Exhibit A to Kennedy’s affidavit, (doc. 19-1),
and his testimony explains that he has reviewed these notes and they do not indicate that Plaintiff ever
submitted a written dispute about the at-issue debt. (Doc. 19, pp. 4–5.)


                                                   6
